MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 23 2020, 9:48 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kyle E. Cray                                             Curtis T. Hill, Jr.
Bennett Boehning & Clary LLP                             Attorney General of Indiana
Lafayette, Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel M. Krum,                                          September 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-115
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Kristen E. McVey,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D05-1901-F6-22



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020              Page 1 of 12
                                         Statement of the Case
[1]   Daniel Krum (“Krum”) appeals the sentence imposed after he was convicted in

      a bench trial of: (1) Class B misdemeanor harassment;1 (2) three counts of Class

      A misdemeanor invasion of privacy;2 and (3) Level 6 felony invasion of

      privacy.3 He specifically argues that the trial court abused its discretion in

      sentencing him because it declined to consider his mental health to be a

      mitigating factor. Finding no abuse of the trial court’s discretion, we affirm

      Krum’s sentence.


[2]   We affirm.


                                                     Issue
                 Whether the trial court abused its discretion in sentencing Krum.


                                                     Facts
[3]   In January 2017, the trial court issued a protective order (“the Protective

      Order”) that “prohibited [Krum] from harassing, annoying, telephoning,

      contacting, or directly or indirectly communicating with [the victim, (“the




      1
          IND. CODE § 35-45-2-2(a)(2).
      2
          I.C. § 35-46-1-15.1.
      3
          I.C. § 35-46-1-15.1.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 2 of 12
      Victim”) who is the mother of his two children].”4 (Ex. Vol. 2 at 60). The day

      that Krum was served with the Protective Order, Krum telephoned the Victim

      and left three voicemails that were unrelated to parenting time with their

      daughter. In one of the voicemails, Krum stated, in relevant part, as follows:


              Hey, it’s me Dan Krum, and I have to say are you fucking
              serious. Really? This is not a game, everyone loses. You need
              to get some fucking help now, I care about you so much that I
              want to help you, but you need to go get some help. Convincing
              [our son] to sign this restraining order against me, fuck you. You
              are fucked up and you need help. I’ve helped you more than
              anyone else in your life and you do not give a fuck about me[.]
              You have no clue that you need to change and when you get old
              you will be miserable by your fucking self and dying lonely. I
              will not so I tried as hard as I could. Un-fucking believable
              restraining order with like special shit, wow. Un-fucking
              believable.


      (Tr. Vol. 2 at 35-36).


[4]   Krum continued to violate the Protective Order in February, March, and May

      2017 by texting the Victim, telephoning her, and leaving her similar voicemails.

      The texts and voicemails were unrelated to parenting time with their daughter.

      For example, in February 2017, Krum left another voicemail that provides, in

      relevant part, as follows:




      4
        Krum was allowed to text the victim regarding parenting time with their daughter. Krum and the victim
      also have an adult son.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020             Page 3 of 12
              Yes – no contact by phone, cannot talk to any of your family
              members, I’m trespassed from your residence and your complex.
              And (inaudible) and the school. Really? You record everything I
              say, but again its’s not a game at all. All I want is to take care of
              this in a peaceful manner but you don’t even want to talk to me
              and you coerced [our son] into whatever he did. So are you
              really happy in your life? Do you really imagine that jail is going
              to bother me? It won’t. So, when [our children] figure out what
              the fucking problem is, I’m sorry for you[.] Everything I did for
              you is because I care about you and you treated me like shit. All
              you wanted was a daughter, you don’t give one fuck about [our
              son]. I was helping him and you didn’t like it. You could not
              even fucking communicate so you are the one that has the
              problem. My location is on if you want . . the cops to come and
              arrest me now.


      (Tr. Vol. 2 at 42-43).


[5]   In January 2019, the State charged Krum with the following nine counts: (1)

      Class B misdemeanor harassment for communicating with the victim with the

      intent to harass, annoy, or alarm her in January 2017 before the Protective

      Order was issued; (2) Class A misdemeanor invasion of privacy for violating the

      Protective Order in January 2017; (3) Class A misdemeanor invasion of privacy

      for violating the Protective Order in February 2017; (4) Class A misdemeanor

      invasion of privacy for violating the Protective Order in March 2017; (5) Class

      A misdemeanor invasion of privacy for violating the Protective Order in May

      2017; (6) Level 6 felony invasion of privacy for violating the Protective Order in

      January 2017 while having a prior unrelated conviction for invasion of privacy;

      (7) Level 6 felony invasion of privacy for violating the Protective Order in

      February 2017 while having a prior unrelated conviction for invasion of

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 4 of 12
      privacy; (8) Level 6 felony invasion of privacy for violating the Protective Order

      in March 2017 while having a prior unrelated conviction for invasion of

      privacy; and (9) Level 6 felony invasion of privacy for violating the Protective

      Order in May 2017 while having a prior unrelated conviction for invasion of

      privacy.


[6]   In April 2019, Krum filed a motion requesting that the trial court appoint two

      psychiatrists or psychologists to examine him and evaluate his competency to

      stand trial. The trial court granted the motion in May 2019 and appointed Dr.

      Sean Samuels (“Dr. Samuels”) and Dr. Aaron Kivisto (“Dr. Kivisto”), both

      psychologists, to examine Krum.


[7]   In November 2019, after both psychologists had examined Krum, the trial court

      held a competency hearing. Dr. Samuels, who used a standardized semi-

      structured interview approach to assess Krum’s competency, concluded that

      Krum was competent to stand trial. Dr. Samuels specifically found that Krum

      was able to factually and rationally understand the legal proceedings and was

      capable of assisting his defense counsel. Dr. Samuels further explained as

      follows during direct examination:


              [Krum] initially presented . . . being verbally aggressive, irritated
              and continued to maintain that tone when he discussed the
              charges against him[.] Having said that, after probably forty-five
              minutes of cathartic expression, he was able to calm down, stay
              focused, and answer questions. By the end of our time
              together[,] he was showing me pictures of several of the cars that
              he’s restored and he’s very proud of that.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 5 of 12
       (Supp. Tr. 26).

[8]    In his written report, Dr. Samuels further explained as follows:


               Historical information indicates Mr. Krum demonstrates a
               pattern of aggressive communication when he does not feel his
               needs are being met or if he believes he is not being treated with
               the respect he deserves. It is hypothesized his demonstration of
               loud, pressured speech marked by a swearing and an aggressive
               tone is a tool Mr. Krum purposefully implements to obtain his
               goals.


       (App. Vol. 2 at 67). Dr. Samuels did not diagnose Krum with a mental illness.


[9]    On the other hand, Dr. Kivisto, who did not use a standardized tool to evaluate

       Krum’s competency, concluded that Krum was not competent to stand trial.

       Dr. Kivisto specifically explained that as a result of Krum’s “intense irritability

       that was tangential really distractible thinking, an inflated sense of self, pressure

       speech on the interview,” it was Dr. Kivisto’s “opinion that while [Krum] had a

       roughly accurate factual understanding of the proceedings against him in terms

       of his ability to rationally approach the material of his case[,]” Krum had “some

       substantial impairments.” (Supp. Tr. 17). Based on these impairments, Dr.

       Kivisto “had some concerns regarding his capacity to work with defense

       counsel in a rationale way.” (Supp. Tr. 18). Dr. Kivisto also diagnosed Krum

       with “bipolar two disorder.” (Supp. Tr. 19).


[10]   Also at the hearing, the parties stipulated that Krum had represented himself in

       a child visitation hearing the previous month. The purpose of the hearing was

       to discuss visitation and child support. Krum had been able to follow the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 6 of 12
       proceedings and respond appropriately to questions that were asked of him. He

       had also cross-examined the Victim. After hearing the evidence, the trial court

       concluded that Krum was competent to stand trial.


[11]   At Krum’s December 2019 bench trial, the State presented evidence that Krum

       had violated the Protective Order in January, February, March, and May 2017

       by texting the Victim and leaving her voicemails that did not relate to parenting

       time with his daughter. Krum frequently disrupted the trial by making loud

       comments. At one point, he called a detective a “douche bag” as he was

       leaving the courtroom after testifying. (Tr. Vol. 2 at 127).


[12]   Krum testified at trial and admitted that many of his texts and voicemails

       violated the Protective Order. At one point, Krum testified as follows: “I’m

       not going to say I apologize. I’m going to apologize but I’m not sorry for

       anything.” (Tr. Vol. 2 at 109). There was no testimony at trial that Krum had

       a history of mental illness or hospitalizations. There was also no testimony that

       Krum had mental health issues that rendered him unable to control his behavior

       or that limited his functioning. In addition, there was no testimony that there

       was a nexus between his alleged mental health issues and the crimes that he had

       committed. After hearing the evidence, the trial court convicted Krum of all

       nine counts.


[13]   Testimony at the sentencing hearing revealed that Krum has six prior

       misdemeanor convictions. Again, there was no testimony at the sentencing

       hearing that Krum had a history of mental illness or hospitalizations. There


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 7 of 12
       was also no testimony that Krum had mental health issues that rendered him

       unable to control his behavior or that limited his functioning. In addition, there

       was no testimony concerning a nexus between Krum’s alleged mental health

       issues and the crimes that he had committed. However, defense counsel asked

       the trial court to consider Krum’s “mental health issues” as a mitigating factor.

       (Tr. Vol. 2 at 129). After hearing testimony, the trial court gave the following

       sentencing statement:


               I’m entering judgment on counts one, three, four, five, and six[.]
               I find as aggravating factors the defendant[’]s history of
               delinquent behavior, however not a strong, not a lot of weight on
               that aggravating circumstance. The repeated nature of the
               contact that was impermissible in the sense that it goes well
               beyond what was necessary to constitute the elements of the
               crime[s]. Most significantly, however, is the lack of remorse, the
               attitude that it’s everyone else’s fault. That he’s – that Mr. Krum,
               that you[’re] smarter, that you know everything more than
               anyone else, that you’re not wrong. The insincerity of the
               attempts to apologize[.] Your attitude about it is most
               significantly a concern to me. I don’t find mitigating factors. I . .
               . impose sentences of 180 days for count [one], 365 days on each
               of counts three, four, and five. 730 days for count six, however
               I’m going to . . . order that counts three, four, and five run
               concurrently to one another but consecutively to counts one and
               six.


       (Tr. Vol. 2 at 130-31). The total aggregate sentence was 1275 days in the

       county jail.


[14]   Krum now appeals his sentence.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 8 of 12
                                                   Decision
[15]   Krum argues that the trial court abused its discretion in sentencing him.

       Sentencing decisions rest within the sound discretion of the trial court.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). So long as the sentence is

       in the statutory range, it is subject to review only for an abuse of discretion. Id.

       An abuse of discretion occurs if the decision is clearly against the logic and

       effect of the facts and circumstances before the court or the reasonable,

       probable, and actual deductions to be drawn therefrom. Id. at 491. A trial

       court may abuse its discretion in a number of ways, including: (1) failing to

       enter a sentencing statement at all; (2) entering a sentencing statement that

       includes aggravating and mitigating factors that are unsupported by the record;

       (3) entering a sentencing statement that omits reasons that are clearly supported

       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. at 490-91.


[16]   Here, Krum’s sole argument is that the trial court abused its discretion when it

       failed to consider his mental health to be a mitigating factor. A finding of a

       mitigating factor is not mandatory but is within the discretion of the trial court.

       Page v. State, 878 N.E.2d 404, 408 (Ind. Ct. App. 2007), trans. denied. In order to

       show that the trial court abused its discretion in failing to find a mitigating

       factor, the defendant must establish that the mitigating evidence is both

       significant and clearly supported by the record. Rogers v. State, 958 N.E.2d 4, 9

       (Ind. Ct. App. 2011). “Mental illness is not necessarily a significant mitigating

       factor, ‘rather [it] is a mitigating factor to be used in certain circumstances, such

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 9 of 12
       as when the evidence demonstrates longstanding mental health issues or when

       the jury finds that a defendant is mentally ill.’” Townsend v. State, 45 N.E.3d
821, 831 (Ind. Ct. App. 2015) (quoting, Ousley v. State, 807 N.E.2d 758, 762

       (Ind. Ct. App. 2004)), trans. denied.


[17]   The Indiana Supreme Court has held that there is “the need for a high level of

       discernment when assessing a claim that mental illness warrants mitigating

       weight.” Covington v. State, 842 N.E.2d 345, 349 (Ind. 2006). In Archer v. State,

       689 N.E.2d 678, 683 (Ind. 1997), the Indiana Supreme Court identified several

       factors that bear on the weight, if any, that should be given to mental illness in

       sentencing. These factors include: (1) the extent of the defendant’s inability to

       control his behavior due to the disorder or impairment; (2) the overall

       limitations on functioning; (3) the duration of the illness; and (4) the extent of

       any nexus between the disorder or impairment and the crime. Id. at 685.


[18]   For example, in Weeks v. State, 697 N.E.2d 28 (Ind. 1998), Weeks was charged

       with murder, and a jury found him to be guilty but mentally ill. The trial court

       found no mitigating factors and sentenced Weeks to the maximum sentence of

       sixty (60) years. On appeal, Weeks argued that the trial court had erred in

       declining to consider his mental illness to be a mitigating factor. The Indiana

       Supreme Court applied the Archer factors and concluded that the trial court had

       erred in declining to consider Weeks’ history of mental illness to be a mitigating

       factor. Id. at 30-31. Specifically, our supreme court first noted that the jury’s

       verdict had been guilty but mentally ill. Id. at 31. The Supreme Court also

       noted that that the uncontradicted evidence showed that Weeks had a six-year

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 10 of 12
       history of mental illness and had been diagnosed with a range of disorders,

       including schizophrenia, schizo-affective disorder, and bipolar disorder. Id.

       Weeks had also been “in and out of hospitals” and had previously

       demonstrated an “inability to control his impulses.” Id. For example, eight

       months before the crime, Weeks ran out of gas on Interstate 65 near

       Indianapolis. Police found him standing near his car on the side of the freeway,

       mumbling about “black gashes of cancer” in the vehicle. Id. In addition, two

       years before the crime, he was involuntarily hospitalized after he threatened to

       “blow away” his parents with a shotgun. Id.


[19]   However, the facts before us are distinguishable from those in Weeks. Here, the

       trial court found that Krum was guilty, not guilty but mentally ill. In addition,

       there was no evidence presented either at trial or at the sentencing hearing that

       Krum had a history of mental illness or had ever been hospitalized. There was

       also no evidence that Krum had been unable to control his behavior due to

       having mental health issues or that mental health issues had limited his

       functioning. Rather, Dr. Samuels’ competency evaluation of Krum stated that

       Krum’s “demonstration of loud, pressured speech marked by a swearing and an

       aggressive tone [was] a tool Mr. Krum purposefully implement[ed] to obtain his

       goals.” (App. Vol. 2 at 67). Dr. Samuels did not diagnose Krum with a mental

       illness. The trial court did not abuse its discretion in declining to consider

       Krum’s mental health issues as a mitigating factor.


[20]   We further note that even if the trial court had abused its discretion by declining

       to find Krum’s mental health to be a mitigating factor, any error was harmless.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 11 of 12
       When the trial court abuses its discretion in sentencing, we will remand if we

       cannot say with confidence that the trial court would have imposed the same

       sentence. Webb v. State, 941 N.E.2d 1082, 1090 (Ind. Ct. App. 2011), trans.

       denied. Here, the trial court found the following aggravating factors: (1)

       Krum’s prior criminal history, which included six misdemeanor convictions; (2)

       the repeated nature of Krum’s contact, which went well beyond what was

       necessary to constitute the elements of the offenses; and (3) Krum’s lack of

       remorse and attitude. Because of the presence of these significant aggravating

       factors, we conclude that the trial court would have imposed the same sentence

       even if it would have found Krum’s mental health to be a mitigating factor. See

       Scott v. State, 840 N.E.2d 376, 384 (Ind. Ct. App. 2006) (holding that although

       the trial court erred in failing to find the defendant’s mental illness to be a

       mitigating factor, the error was harmless in light of multiple valid aggravating

       factors), trans. denied.


[21]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-115 | September 23, 2020   Page 12 of 12